Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Statements of ExamWorks Group, Inc. On February 28, 2011, ExamWorks Group, Inc. (“ExamWorks” or the “company’) completed the acquisition of MES Group, Inc (“MES”).The following unaudited pro forma condensed combined financial statements are designed to show how the acquisition of MES by ExamWorks might have affected the historical financial data of ExamWorks, giving effect to the acquisition as if it had been consummated at an earlier date. The following unaudited pro forma condensed combined financial statements give effect to the acquisition as if it had been completed on December 31, 2010, with respect to the pro forma condensed combined balance sheet, and as of January 1, 2010 (the first day of ExamWorks’ fiscal year 2010), with respect to the pro forma condensed combined statement of operations. The historical financial statements have been adjusted to give effect to pro forma events that are directly attributable to the acquisition, factually supportable, and expected to have a continuing impact on the combined results. The Company's December 31, 2010 consolidated balance sheet and consolidated statement of operations for the year then ended, were derived from audited financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. The MES December 31, 2010 balance sheet and statement of operations for the year then ended, were derived from audited financial statements included in this Report on Form 8-K/A. The following unaudited pro forma condensed combined financial statements were prepared using the purchase method of accounting with ExamWorks treated as the acquiring entity and reflect adjustments, which are based upon preliminary estimates, to allocate the estimated purchase price to MES’s assets acquired and liabilities assumed. The purchase price allocation reflected herein is preliminary insofar as the final allocation will be based upon the actual assets acquired and liabilities assumed of MES as of the date of the acquisition.The excess of the purchase price over the estimated fair values of MES's assets acquired and liabilities assumed is recorded as other identifiable intangible assets and goodwill.Additionally, ExamWorks has yet to complete the detailed valuation studies necessary to finalize the purchase price allocation.Accordingly, the final purchase price allocation, which will be determined subsequent to thedate of this filing, may differ materially from the preliminary allocation included in this filing, although these amounts represent ExamWorks management’s best estimates as of the date of this filing. Preparation of the unaudited pro forma condensed combined financial statements was based on estimates and assumptions deemed appropriate by ExamWorks’ management. The pro forma adjustments and certain other assumptions are described in the accompanying notes. The pro forma condensed combined financial statements are unaudited and are presented for illustrative purposes only.The unaudited pro forma condensed combined financial statements are not necessarily indicative of the financial condition or results of operations that actually would have been realized had the acquisition been competed on the dates indicated above.In addition, the following unaudited pro forma financial statements do not purport to project the future financial condition or results of operations of the combined company.ExamWorks’ management has not completed an evaluation of MES’s accounting policies and practices to determine if they conform to ExamWorks’ accounting policies and practices.Any changes identified by management may impact the future combined results of operations of ExamWorks and MES. The pro forma financial information does not include the effects of expected operating synergies and cost savings related to the acquisition. The pro forma financial information also does not include costs for integrating ExamWorks and MES. EXAMWORKS AND ACQUIRED BUSINESS UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF DECEMBER 31, 2010 (In thousands) ExamWorks MES Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ $ ) (a) $ Accounts receivable, net - Other receivables 33 84 - Prepaid expenses - Deferred tax assets 68 - (d) - Other current assets 42 - - 42 Assets from discontinued operations - ) (b) - Total current assets ) Building, equipment and leasehold improvements, net ) (c) Goodwill - (d) Intangible assets, net (d) Deferred tax assets, noncurrent - )
